Exhibit PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2008 Summary of Cash Compensation for Directors of Peoples Bancorp Inc. Members of the Board of Directors (the “Board”) of Peoples Bancorp Inc. (“Peoples”), other than Mark F. Bradley, receive a quarterly cash fee of $1,500 for their services.In addition, directors, other than Mark F. Bradley, receive compensation of $1,250 for each meeting of the Board of Directors attended. Directors are also compensated for each committee meeting they attend.On June 12, 2008, the Board, upon the recommendation of the Compensation Committee, approved changes to committee fees:(1) elimination of tying the fee amount to the duration of a committee meeting; (2) increase in the fees paid to members of the Executive Committee and the Governance and Nominating Committee from $200 to $300 for each committee meeting attended; and (3) increase inthe fees paid tomembers of theCompensation Committee and theAudit Committee from$500 to $600for each committeemeeting attended.In addition to the per meeting fees, the Chairman of the Compensation Committee receives a cash fee of $750 per quarter and the Chairman of the Audit Committee receives an additional cash fee of $1,250 per quarter.Mr. Bradley receives no meeting fees in his capacity as a member of the Executive Committee of the Peoples Board. Each director of Peoples, other than Mark F. Bradley, who also serves as a director of Peoples' national bank subsidiary Peoples Bank, National Association (“Peoples Bank”)receives $600 per quarter and $500 for each regular bi-monthly meeting attended.Additionally, each director of Peoples who also serves as a Peoples Bank committee member receives $300 for each committee meeting attended. Mark F.
